DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 12-19-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

3.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Chen et al. (US 20210170812) teaches an apparatus and / or system that provides a user a location of which sensor needs to be serviced. The system features auto-locating the position of wireless sensors wherein a central controller is manually updated with a sensors unique identification code [0002[0003][0024].

Birk et al (US 7,822,206) a system that manages the auto-generation of encryption keys with respect to computers, data bases and network systems.
	Neither Chen et al nor Birk et al alone or in combination, disclose a tire pressure monitoring system that comprises automatically generating a new unique identification for each sensor to replace the initial identification in response to a predetermined condition that is associated with at least one sensor parameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20120089299 A1 WIRELESS TRANSMISSION SYSTEM FOR VEHICULAR COMPONENT CONTROL AND MONITORING
US 20100207754 A1 VEHICULAR RFID AND SENSOR ASSEMBLIES
US 20200361253 A1 IDENTIFICATION CONFIGURATION METHOD AND APPARATUS, AND TERMINAL
US 20040031317 A1 Tire internal pressure monitor system and ID code registering method in the same
US 20130120127 A1 TIRE POSITION IDENTIFYING SYSTEM AND METHOD


US 20120194333 A1 METHOD FOR ALLOCATING IDENIFICATION CODES OF WHEEL ELECTRONIC DEVICES OF A TIRE PRESSURE MONITORING SYSTEM OF A VEHICLE TO THE POSITIONS OF THE WHEELS ON THE VEHICLE
US 20110304454 A1 RADIO SYSTEM ADJUSTMENT WITH TPMS AND SMART ENTRY SYSTEM
US 20050099282 A1  ID REGISTRATION METHOD, ID COLLATION SYSTEM INCORPORATED IN A VEHICLE CONTROL SYSTEM, EMBODIED AS A PNEUMATIC TIRE PRESSURE MONITORING APPARATUS ASSOCIATED WITH PNEUMATIC PRESSURE SENSORS, AND AN ID REGISTRATION TOOL COMBINED WITH PNEUMATIC TIRE PRESSURE MONITORING
US 9296266 B1 Method for correcting ID codes after installation of tire pressure sensors on a vehicle
CN 108407556 A Identification configuration method and device and terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856